Citation Nr: 1432058	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-45 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  In March 2009 and April 2009 rating decisions, the RO again denied the Veteran's claim.  

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not reflect that the Veteran had hypertension in service, or within one year of service, or that his hypertension is causally related to active service.  

2.  The Veteran's hypertension was not caused or chronically worsened by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3,307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in March 2008 and October 2013. 

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  The claim file includes an October 2012 VA clinical opinion with an October 2013 addendum on whether the Veteran's hypertension is due to, or aggravated by, his diabetes.  The opinion is predicated on a review of the claims file, to include blood pressure readings.  Adequate rationale has been provided.  An opinion on whether the Veteran's hypertension is due to service is not necessary as there is no competent indication in the claims file that his hypertension may be due to service on a direct incurrence basis.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was diagnosed with hypertension in 2005 (See November 2008 correspondence from Dr. Q. Lichfield.)  Service connection would be warranted if the Veteran's hypertension was caused by, or aggravated by, a service connected disability.  The Veteran is service-connected for diabetes mellitus.  The Board finds, for the reasons noted below, that the Veteran's hypertension was not caused by, or aggravated by, a service-connected disability.

November 2008 correspondence from Dr. Q. Lichfield reflects that the Veteran was diagnosed with hypertension in March 2005 and with impaired glucose tolerance (IGT) in November 2006.  IGT is not diabetes; it indicates that a person's blood sugar level is higher than normal, but is not high enough to be classified as diabetes.  An October 2007 LabCorp record reflects a handwritten annotation that the Veteran's Glucose level is "now in diabetes range."  Thus, the evidence reflects that the Veteran had hypertension in March 2005, IGT in November 2006, and diabetes in October 2007.  As hypertension preexisted diabetes, the diabetes cannot logically be the cause of the hypertension.  

The Board acknowledges that in February 2008 correspondence, an eye doctor, Dr. S. Kesselman, stated that the Veteran had been diabetic for the past two years; however, this appears to be based on the Veteran's self-reported history.  The Board finds that the records from the Veteran's primary physician, Dr. Q. Lichfield, are more probative with regard to the date of onset of diabetes.  

The Veteran testified that he believes that he had diabetes prior to having hypertension.  He contends that he was trying to control his blood sugar levels in approximately 2004 and 2005.  He testified that at that time, his doctor mentioned diabetes, but did not necessarily diagnosis it.  (See Board hearing transcript, pages 4 and 5.)  The Board finds that the Veteran's doctor did not diagnosis him with diabetes at that time because the Veteran did not have diabetes at that time.  The Board also notes that the Veteran himself admitted that, at that time, his doctors informed him that if he did certain things, he could probably avoid having diabetes. (See Board hearing transcript, page 4.)  

The Veteran also testified that in approximately 2004, he had a lot of headaches and he could get them to "go down" if he had a sugar, a cake, or cookies.  He also reported that after he was educated in healthy eating, he did not have the headaches.  Thus, he contends that his headaches in 2004 were due to undiagnosed diabetes.  The Board notes that a May 2005 clinical record reflects a history of migraines which the Veteran reported "can occur at any time".  A February 2007 clinical reflect that the Veteran had migraines which occur every six to eight months.  It was noted that he reported that he "did very well for months - they've come back".  It was noted that he had previously had a good response to Relpax and that it would be restarted.  There is no clinical indication in the claims file that the Veteran's migraines were related to diabetes.  The Veteran's physician, who initially diagnosed him with IGT, has not opined that his migraine headaches were related to IGT or diabetes. 

The Board has also considered whether the Veteran's hypertension has been aggravated by his diabetes, but finds that it has not.  

An October 2012 VA clinical opinion reflects that the following:

The Veteran was found to have a [sic] elevated blood pressure in 3/05.  He was started on HCTZ at that time.  Later in 2005 Micardis was added to improve blood pressure control, to date there have been no complications related to the hypertension.  His blood pressure control has been good since 2007.  In 10/07 he was found to have a sustained evaluation in fasting blood sugar and was diagnosed with diabetes mellitus type II.  The diabetes has been controlled with Glyburide and Metformin. There has been no renal dysfunction associated with the diabetes.  

The October 2013 addendum reflects that it is less likely as not that the Veteran's current hypertension was aggravated beyond the natural progression of the disease due to his service-connected diabetes.  The clinician stated as follows:

The baseline severity of the hypertension was at the 160/104 range in 3/2005.  With treatment the hypertension has been controlled since 2/2007 prior to the diagnosis of diabetes.  The hypertension control at the present time is with the same medication and dosage that the Veteran had been on for control of the hypertension prior to the onset of the diabetes.  Also, there has been no kidney disease related to the Veteran's diabetes. 

Not only did the examiner consider the Veteran's blood pressure levels and medication, but he also considered the Veteran's kidneys.  Diabetic Nephropathy is a disease of the kidneys which commonly accompanies later stages of diabetes mellitus and begins with hypertension, among other conditions. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, the clinician could conclude that, because the Veteran did not have evidence of kidney disease, his diabetes had not aggravated his hypertension. 

The Veteran testified that after 2006, his hypertension was never "coming down", even with medication, and he inferred that this was due to his diabetes.  In this regard, the Board notes that the Veteran was not consistent with his taking his medication.  A November 2006 record reflects that the Veteran had not had started his medication which had been prescribed in October 2006.  An October 2007 clinical record reflects that the Veteran had been off his medication for three months because he ran out of it.  A February 2008 clinical record reflects that the Veteran had never filled his December 2007 prescription for medication and had been off his medication for more than a month.  The Board finds that any contention that the Veteran's diabetes prevented the Veteran's blood pressure from lowering, or increased its severity, does not have competent support in the record.  In addition, there is no competent evidence that even if the Veteran's blood pressure levels increased, that this would not have been due to the natural progression of the disease.  

Under 38 C.F.R. § 3.310, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disability or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  In the present case, the probative clinical evidence is against a finding that the Veteran's hypertension is caused by, or aggravated by, his diabetes mellitus. 

The Board has also considered whether service connection is warranted on a direct incurrence basis, but finds that it is not.  In his November 2009 VA Form 9, the Veteran asserted his hypertension is due to his time in service.  The Veteran was diagnosed with hypertension in 2005, more than 35 years after his separation from service. 

Presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted. Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) as listed above. VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. 72 Fed. Reg. 112 (2007). 

Hypertension is not a disorder that may be presumed to be related to herbicide exposure.  VA has specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), See Note 3.  In other words, VA made a concerted effort to exclude hypertension as being a disability that enjoys the presumption of service connection due to herbicide exposure. 

As the Veteran does not have a diagnosed disability among the diseases recognized under 38 C.F.R. § 3.309(e), as a disease associated with exposure to certain herbicide agents, presumptive service connection on the basis of herbicide exposure is not warranted.

The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for a competent clinical opinion that the Veteran's hypertension is as least as likely as not due to service, to include exposure to herbicides. 

The Veteran's November 1967 report of medical examination for pre-induction purposes reflects that his blood pressure was 124/60.  A June 1968 medical history form reflects that he denied ever having been treated for high blood pressure.  An April 1970 report of medical examination for separation purposes reflects that his blood pressure was 128/64.  

The Veteran separated from service in May 1970.  The earliest clinical evidence of hypertension is 2005 more than 25 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran has not contended that he had hypertension within one year of separation from service.  
 
There is no probative competent credible evidence of record which reflects that the Veteran's hypertension is due to, or aggravated by, service, to include herbicide exposure.

The Board finds that the Veteran is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hypertension and herbicide exposure and/or diabetes, the relationship between diabetes and hypertension, and hypertension with an onset date more than 35 years after separation from service. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In sum, service connection is not warranted on a presumptive basis because hypertension is not a listed disease which warrants presumptive service connection due to herbicide exposure, and the evidence is against a finding that the Veteran had hypertension within one year after separation from service.  Service connection is not warranted on a direct incurrence basis as the evidence is against a finding that he had hypertension in service, and there is no competent credible evidence that his hypertension is due to, or aggravated by, service.  Service connection is not warranted on a secondary basis as the evidence is against a finding that the Veteran's hypertension is caused by, or aggravated by, a service-connected disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


